Citation Nr: 1137145	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-20 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the character of the appellant's discharge is a bar to VA benefits.  

2.  Whether the severance of the award of service connection for a lacerating scar of the chin, effective August 11, 2006, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The appellant served on active duty from January 1971 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and August 2006 decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in November 2010, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The appellant was separated from service on November 7, 1972, under other than honorable conditions.  

2.  During service the appellant was absent without leave (AWOL) from June 9, 1972, to October 20, 1972, a period of 133 days.  He also underwent two Article 15 proceedings.  

3.  The appellant's character of discharge was upgraded to under honorable conditions, effective June 2, 1977, pursuant to the Department of Defense Special Discharge Review Program.  A subsequent Army Discharge Review Board in June 1978 failed to affirm the appellant's character of discharge upgrade.  

4.  There is no evidence of record showing that the appellant was insane at the time of the offenses that resulted in his discharge from service, or that there were compelling circumstances such as to warrant his actions.  

5.  The November 7, 1988, rating decision which awarded the appellant service connection for a scar of the chin was clearly and unmistakably erroneous, as VA lacked legal authority to grant this benefit.  


CONCLUSIONS OF LAW

1.  The appellant's character of discharge from service is a bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.12, 3.354 (2010).  

2.  As the criteria for severance of service connection for a scar, a residual of a lacerated chin, are met, severance of service connection was proper.  38 U.S.C.A. § 101 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In Manning v. Principi [16 Vet. App. 534 (2002)], the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the present appeal.  The facts in this case, which involve the character of the appellant's discharge and the propriety of a severance of service connection, are not in dispute.  As no amount of additional evidentiary development would change the outcome of this case; therefore no VCAA notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).  

Nevertheless, VA has made all reasonable efforts to assist the appellant in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In April 2005 and June 2006 letters, the appellant was notified of the information and evidence needed to substantiate and complete the claims on appeal.  He was also afforded the opportunity to testify before a Decision Review Officer, as well as submit evidence on his own behalf.  Accordingly, a decision on the merits may be rendered at this time.  

II.  Character of discharge

The appellant contests the RO's June 2005 determination that the character of his service discharge serves as a bar to payment of VA benefits.  

Basic eligibility for most VA benefits requires a claimant demonstrate that he, she, or the party upon whose service the claimant predicates the claim was a "veteran."  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-marital; (2) mutiny or spying; (3) offenses involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravated circumstances and other facts affecting the performance of duty.

Unless a discharge review board established under 10 U.S.C.A. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in 38 C.F.R. § 3.12(g), an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed under this section: (1) the President's directive of January 19, 1977, implementing the Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's special discharge review program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, that does not apply to all persons administratively discharged or released from active military service under other than honorable conditions.  38 C.F.R. § 3.12(h).  

The appellant entered active military service in January 1971.  Article 15 proceedings were brought against him in September 1971, when he was apprehended operating a government vehicle in excess of 10 MPH over the posted speed limit.  Additional Article 15 proceedings were brought against the appellant sometime in 1972, based on unknown charges.  On June 9, 1972, the appellant went absent without leave (AWOL) until October 20, 1972, a period of 133 days, when he was apprehended by civilian authorities.  Upon his return to military custody, he stated to his commanding officer that he was dissatisfied with the military occupational specialty (MOS) to which he was assigned, and so he went AWOL.  He desired an immediate service discharge, and stated that if his request for discharge was not granted, he would go AWOL again.  His attitude was found to be poor, and an undesirable discharge for the good of the service was recommended.  He was separated from military service on November 7, 1972, under other than honorable conditions.  

In April 1977, the appellant filed an application for a discharge upgrade.  Effective June 2, 1977, a Department of the Army board, acting under the authority of the DOD special discharge review program, upgraded the discharge to "Under honorable conditions."  The appellant was issued a revised DD Form 214 reflecting the upgraded characterization of service by that board.

On October 8, 1977, Congress enacted Public Law No. 95-126, § 2, 91 Stat. 1106, 1107-08, now codified in 38 U.S.C.A. § 5303 and 38 C.F.R. § 3.12, which provided for a set aside of the bar to benefits under certain circumstances if a change or new discharge was issued by a board of review established under 10 U.S.C.A. § 1533, described above.  

In June 1978, an Army Discharge Review Board (ADRB), under the authority of 10 U.S.C.A. § 1533, performed an individual case review under Public Law 95-126.  The ADRB considered such mitigating factors as age, general aptitude, education level, and length of service at discharge, and concluded that the appellant's record was not sufficiently meritorious to warrant an honorable discharge.  Thus, the ADRB declined to affirm the appellant's discharge upgrade under uniform standards.  

The appellant, in written statements and testimony before a Decision Review Officer (DRO) at the RO in July 2007, contended the upgrade of his discharge to "under honorable conditions" in June 1977 should remove any bar to the award of VA benefits.  In addition, the appellant contends that compelling circumstances were present which justified his periods of AWOL.  Specifically, he testified at his DRO hearing that he was told he would be given heavy equipment training when he entered service, and instead he was sent to laundry and bath school.  When military authorities were unresponsive to his request for the training he felt he should be given, he went AWOL.  

The Board recognizes that the appellant's testimony and written statements indicate that he believes his in-service disciplinary problems were, in essence, not a result of intentional or willful misconduct, and the upgrade of his character of discharge granted in 1977 under the authority of the DOD Special Discharge Review Program should be affirmed and thus entitle him to file a claim for disability compensation.  The record demonstrates, however, that the ADRB reviewed the record pursuant to Public Law No. 95-126, and declined to affirm the upgraded discharge which had been granted by the special discharge review program.  Because there has been no removal of any bar to VA benefits, the bar to benefits established under 38 C.F.R. § 3.12 remains in effect.  

Moreover, because the appellant's other than honorable discharge was the direct result of actions the Board finds to be willful and persistent misconduct, he is not entitled to VA benefits, absent evidence of compelling circumstances warranting his prolonged unauthorized absence or a showing that he was insane at the time that absence occurred.  38 C.F.R. § 3.12(b).  

The Board has considered whether there were compelling circumstances which led the appellant to go AWOL, but finds that there were none.  His personnel records document that he was discharged as a result of both his prior willful misconduct, including both his AWOL period and two Article 15s, and his intent to go AWOL again if his discharge request was not granted.  Minus his AWOL period, the appellant had less than eight months of net service which was otherwise undistinguished.  Hence, the Board finds that, even excluding the appellant's unauthorized absence, the quality and length of his service cannot be considered to have been honest, faithful, meritorious, or of benefit to the nation so as to compensate for his prolonged unauthorized absence and other misconduct.  

In so finding, the Board notes that the record does not reflect any evidence of hardship or suffering incurred therein that would explain his prolonged unauthorized absence or other actions.  Nor is there any evidence of any valid legal defense, such as insanity, that would have precluded his conviction for going AWOL.  38 U.S.C.A. §5303; 38 C.F.R. § 3.12(c)(6)(i-iii).  Accordingly, the Board finds that there were no compelling circumstances present during the appellant's service sufficient to justify his unauthorized absence or other misconduct.  

In summary, the Board finds that the appellant was discharged from military service under dishonorable conditions, and is barred from the receipt of VA benefits.  An exception is not warranted because there were no compelling circumstances of such severity as to warrant the appellant's willful and persistent misconduct, including an AWOL period and 2 Article 15s.  Finally, his upgraded discharge was not affirmed by the Army Discharge Review Board, and thus the upgraded discharge under the DOD special discharge review program does not remove the bar to VA benefits, as mandated by Public Law No. 95-126.  As a preponderance of the evidence is against the appellant's claim, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Severance of service connection

The appellant appeals an August 2006 rating decision which severed an award of service connection for a scar of the chin.  He was originally awarded service connection within a November 1988 rating decision for a laceration of the chin.  In May 2006, the RO proposed to severe this award, finding that the appellant lacked the requisite active military service to qualify for such an award, and that the prior grant of service connection lacked legal authority.  Severance was subsequently accomplished by an August 2006 rating decision, and the appellant initiated this appeal.  

As determined above, the Board has found that character of the appellant's discharge for his service period from January 1971 to November 1972 serves as a bar to the award of service connection for the claimed disability, and the appellant has no other period of active military service, honorable or otherwise.  Generally, prior VA awards of compensation benefits may only be terminated based upon a showing of clear and unmistakable error in the grant of compensation.  See 38 C.F.R. § 3.105.  The present case is governed by 38 C.F.R. § 3.105(c), which provides that in cases where a character of discharge determination would result in the discontinuance of compensation, the procedural protections of 38 C.F.R. § 3.105(d) apply.  38 C.F.R. § 3.105(d) requires a finding that the prior grant of service connection was the product of clear and unmistakable error.  The burden of proof in such cases is on the government.  38 C.F.R. § 3.105(b) further provides that in cases such as the present, where service connection has been in effect for more than 10 years, such service connection may not be severed except upon a showing that the appellant did not have the requisite service or character of discharge.  As will be discussed in greater detail below, such is the case here.  

The Court has compared the standards for severance of service connection and for demonstrating clear and unmistakable error in a prior final VA decision, and noted that there are differences in application of those standards.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006).  In a severance case, VA is not limited to the law and the record that existed at the time of the original decision in adjudicating a matter of severance of service connection; i.e. the provisions of 38 C.F.R. § 3.105(d) do not limit the reviewable evidence to only that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998); see also Venturella v. Gober, 10 Vet. App. 340, 342- 43 (1997).  Further, "the severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current evidence establishes that [service connection] is clearly erroneous."  Stallworth, 20 Vet. App. at 488.  

With respect to the appellant's due process rights, the Board finds that the severance was procedurally proper.  The RO complied with its notification obligations under 38 C.F.R. § 3.105(d) by affording him notice of the proposed severance within a May 2006 rating decision, which also provided an adequate explanation concerning the reasons for the proposed severance, notified him that he had 60 days to submit additional evidence, and that he could request a hearing.  The RO then issued the August 2006 rating decision severing service connection effective August 11, 2006.  In short, the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  Accordingly, the remaining issue is whether the severance itself was proper in accordance with the applicable laws and regulations.  

At the time of the November 1988 grant of service connection for a scar of the chin, 38 C.F.R. § 3.12 was essentially similar in pertinent part to the current version, discussed in detail above.  Thus, for the reasons already established, the Board finds the appellant's character of discharge served as a bar to the grant of service connection in 1988.  As a result, the original 1988 grant was clearly and unmistakably erroneous in granting the appellant a benefit for which he was barred under the law.  Additionally, regardless of any prior version of 38 C.F.R. § 3.12, the Board finds that at the time of the August 2006 severance, any current award of service connection was clearly erroneous, again based on the character of the appellant's service.  This is because the Board may consider current evidence in determining the propriety of the severance at issue.  See Stallworth, 20 Vet. App. at 488.  Where the award of service connection is clearly illegal, barred by the character of the appellant's discharge, severance of service connection is proper, and his appeal therein must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The character of the appellant's service is a bar to entitlement to VA benefits.  

The August 11, 2006, severance of the award of service connection for a scar, residuals of a lacerated chin, was proper.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


